DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendments received on 05/26/2022. Claims 1-11 remain pending in this application.
	The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a classifier (system) which is within the four statutory categories (i.e. machine).  Claim 11 is drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 11 recites “dividing the development set of samples into different clinical subgroups, performing a classifier development process for each of the different clinical subgroups 1 … N, thereby generating different classifiers C1…CN; and defining a final classification process whereby a patient sample is classified by the classifiers C1 . .. CN. These limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The claim limitations describe steps that can be done by a user following certain rules and guidelines and define a classification for a patient’s sample using tables/flowcharts. 
Claims 1 has been amended now to recite classification procedure (algorithm) to classify test mass spectral data, such as:
“implementing a classification algorithm comparing mass spectral data of a sample to be tested with the reference set and generating a class label for the sample to be tested… generating a plurality of mini-classifiers that include identified sets of feature values in the mass spectral features, wherein the plurality of mini- classifiers are generated using a k-nearest neighbor (kNN) classification algorithm; 2deriving, for each of the plurality of mini-classifiers, a set of proposed classifications for each of the samples in the reference set; identifying a subset of mini-classifiers with a threshold number of proposed classifications that correspond with class labels for the samples in the reference set; and combining each of the subset of mini-classifiers to generate a master classifier, wherein the hierarchical multi-level classification is generated at least from the master classifier… responsive to the classification algorithm determining that the class label for the sample to be tested at the first level comprises the Early class label, the classification algorithm proceeds to a second level and uses a subset of the reference set in the form of patients identified with the class label Early further stratified into an Earlier class label and a Later class label, and the classification algorithm at the second level identifies patients as likely to be platinum-refractory or platinum-resistant in treatment of the ovarian cancer with platinum-based chemotherapy” and 
Claim 7 has been amended now to recite:
“generation of the hierarchical classification procedure comprises: 
receiving the reference set of class-labeled mass spectral data comprising mass spectral data obtained from blood-based samples of other ovarian cancer patients treated with platinum-based chemotherapy, the mass spectral data included in a feature table of intensity values of a multitude of mass spectral features; 
generating a plurality of mini-classifiers that include identified sets of feature values in the mass spectral features, wherein the plurality of mini- 4classifiers are generated using a k-nearest neighbor (kNN) classification algorithm; 
deriving, for each of the plurality of mini-classifiers, a set of proposed classifications for each sample in the reference set; 
identifying a subset of mini-classifiers with a threshold number of proposed classifications that correspond with class labels for the samples in the reference set; and 
combining each of the subset of mini-classifiers to generate a master classifier, wherein the hierarchical classification procedure utilizes at least the master classifier;…and
first/second/third classifier for stratifying mass spectral data…”. 
Claim 11 has been amended now to recite:
“receiving a development set of class-labeled mass spectral data comprising mass spectral data obtained from blood-based samples of other ovarian cancer patients treated with platinum-based chemotherapy, the mass spectral data included in a feature table of intensity values of a multitude of mass spectral features; 
(a) dividing the development set of samples into different clinical subgroups 1...N based on the clinical data, where N is an integer of at least 2; 
(b) performing a classifier development process for each of the different clinical subgroups 1 . . . N, thereby generating different classifiers C1 . . . CN; 
generating, for mass spectral data corresponding to each different clinical subgroup, a plurality of mini-classifiers that include identified sets of feature values in the mass spectral features, wherein the plurality of mini-classifiers are generated using a k-nearest neighbor (kNN) classification algorithm; 
deriving, for each of the plurality of mini-classifiers, a set of proposed classifications for each sample in the reference set; 
6identifying a subset of mini-classifiers with a threshold number of proposed classifications that correspond with class labels for the samples in the reference set; and 
combining, for each of the different clinical subgroups, each of the subset of mini-classifiers to generate a master classifier, wherein the master classifiers generated for each of the different clinical subgroups are combined as part of a hierarchical multi-level classifier; 
(c) defining a final classification process whereby a patient sample is classified using the hierarchical multi-level classifier by the classifiers C1 . . . CN;…”.

These limitations correspond to mathematical concepts (calculations) using a programmed computer and if a claim limitation, under its broadest reasonable interpretation, covers mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitations recited in claims 1 and 7 fall into the “mathematical concept” grouping of abstract ideas.
Claims 2-6 and 8-10 are ultimately dependent from Claims 1, 7 and include all the limitations of Claims 1 and 7. Therefore, claims 2-6 and 8-10 recite the same abstract idea. Claims 2-6 and 8-10 describe further limitations regarding the basis for classification of mass spectral data. These are all just further describing the abstract idea recited in claims 1 and 7, without adding significantly more.  
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a programmed computer implementing a classification algorithm” and “a machine-readable memory storing a reference set of class-labeled mass spectral data”. The computer and memory in the claims are recited at a high-level generality (i.e., as a generic processor performing a generic computer function of classifying information based on a reference set) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The current specification describes the “computer” as a general purpose computer: “The mass spectrometry data is supplied to general purpose computer 42 (Figure 2) equipped with software (known) for analyzing and displaying the spectra. One such spectrum5 is shown in Figure 2 at 40, which consists of a plot of intensity (I) as a function of mass/charge ratio (m/z) as is conventional in the art. Spectrum 40 (or a multitude of spectra) are obtained from each sample and supplied to the computer 42.” on page 11, lines 3-7. 
The newly added additional element of “classification using k-nearest neighbor (kNN) algorithm” is a well-understood, routine and conventional activity in the healthcare industry, as evidenced by the article of “Identification of Cancer Diagnosis Estimation Models Using Evolutionary AlgorithmsACase Study for Breast Cancer, Melanoma, and Cancer in the Respiratory System” by Upper Austria University of Applied Sciences Department of Bioinformatics in 2011. In particular, this article recites: “…the data based identification of estimation models for cancer diagnoses: Based on patients’ data records including standard blood parameters, tumor markers, and information about the diagnosis of tumors we have trained mathematical models for estimating cancer diagnoses. Several data based modeling approaches implemented in HeuristicLab have been applied for identifying estimators for selected cancer diagnoses: Linear regression, k-nearest neighbor learning, artificial neural networks, and support vector machines (all optimized using evolutionary algorithms) as well as genetic programming…” on page 503, paragraph 1 (abstract) and on page 506, paragraph 4 (kNN classification). (This reference in included in the PTO892-Notice of References).
Claims have been amended to recite other additional limitations beyond abstract idea, including “transmitting a report message comprising the class label for the sample to be tested to a client device” and “transmitting the classifiers corresponding with the patient sample to a client device”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a programmed computer to perform classification steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-11 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
	35 USC 101 rejection, step 2A, prong 1: Applicant argues that the recited “classification procedure (algorithm) to classify test mass spectral data…first/second/third classifier to stratifying mass spectral data” are not directed to a mathematical concept. In response, Examiner submits that the claim limitations recite “implementing a classification algorithm comparing mass spectral data of a sample to be tested with the reference set and generating a class label for the sample to be tested… generating a plurality of mini-classifiers that include identified sets of feature values in the mass spectral features, wherein the plurality of mini- classifiers are generated using a k-nearest neighbor (kNN) classification algorithm;…” ,which indicates that the system using kNN algorithm to produce the class label and also to generate a plurality of mini-classifiers. These features correspond to mathematical concept (mathematical calculations). 
MPEP recites “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” (see MPEP 2106.04(a)(2) I. C.).
35 USC 101 rejection, step 2A, prong 2: Applicant argues that claims integrate the abstract idea into a practical application, since the claims provide practical benefits. Applicant argues that the limitations of the present claims provide an increased accuracy in classifying mass spectral data for subjects to be tested and generation of a classifier from a reference set of mass spectral data improve the functioning of the computer. In response, Examiner submits that the claim limitations are directed to generating of mini-classifiers…using a k-nearest neighbor (kNN) algorithm, which is a well-understood, routine and conventional activity, as indicated in the rejection above. In particular, it is well-understood, routine and conventional activity to use a k-nearest algorithm to classify data in the field (as evidenced by the reference cited). 
These calculations (using a k-nearest neighbor (kNN) algorithm to identify and generate classifier) may provide an improved outcome by generating a hierarchical multi-level classification, but not improve the functioning of the computer (computer capabilities). (see MPEP 2106.05(a)).
35 USC 101 rejection, step 2B: Applicant argues that the additional elements in the claims amount to significantly more than the judicial exception, since the limitations are “unconventional” and “other than what is well-understood, routine and conventional in the field”. In response, Examiner submits that, as indicated in the rejection and the section above, claims recite a generic computer reciting a well-understood, routine and conventional activity (using a k-nearest neighbor (kNN) algorithm to identify and generate classifier) in order to generate a hierarchical multi-level classification. The additional element of using a programmed computer to perform classification steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Therefore the arguments are not persuasive and claims are directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626